DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 30 March 2021.  Claim 1 is currently amended and claims 2 and 3 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the transitional language in the claim raises clarity issues.  The claim reads “A 2MW hydrogen generator wherein the 2 MW hydrogen generator is housed in a 40-foot container (12.192m) housing, stacks of hydrogen generating cell” with no transitional language between “housing and stack”.  The claims thus reading all the limitation after the limitation of “a 40-foot container (12.192m) housing” as separate limitations rather than a part of the 2MW hydrogen generator 
Further as to claim 1, at line 14, the claim reads “is able to produce up to 400 Nm3/h”.  However, it is unclear as to what range applicants specifically intend by “up to”, this limitation could be taken to read on a range of 0 to 400 Nm3/h, i.e. “up to” defines the top end of a range, or it could be taken to read with “up to” simply meaning “able to produce 400 Nm3/h”, or the limitation could be taken to read with “up to” meaning “at least”.  
Further as to claim 1, at line 15, the claim recites the limitation “a single module”.  However, earlier in the claim the claim references a 40-foot container.  It is unclear as to if the single module of line 15 intends to refer to this 40-foot container or to a new and separate limitation.  
Further as to claim 1, the term "easily" in the claim is a relative term which renders the claim indefinite.  The term "easily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term “easily” renders indefinite the limitations intended regarding the transport and integration in its final location.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,845,485 to Murphy et al. (Murphy), in view of US Patent Application Publication No. 2015/0211132 to MacKinnon et al. (MacKinnon), further in view of US Patent No. 5,690,797 to Harada et al. (Harada), further in view of US Patent Application Publication No. 2016/0377342 to Mermelstein (Mermelstein) and further in view of US Patent Application Publication No. 2010/0200421 to Aujollet (Aujollet).
As to claim 1, Murphy teaches a hydrogen generating system comprising a stack (50) of hydrogen generating cells (51), the stack connected to a recirculation pump for providing water through the stack, a unit heater for heating the stack and a dryer (110) for dying the hydrogen produced by the (48), a hydrogen separator (86) and a purification unit (112) comprising a catalytic reactor (catalytic combiner) (Column 5, Lines 54-67; Column 8, Lines 10-21; Column 11, Lines 50-60; Figures 1 and 3).
However, Murphy fails to further teach that the stack of cells is provided as a first stack and a second stack.  However, MacKinnon also discusses electrolytic hydrogen cells and teaches that in addition to providing cells in plurality in a single stack, multiple stack can be provided, and that the cells can be provided in series or parallel electrical connections in order to obtain the desired output at reasonable cell voltage (Paragraph 0008).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the cells of Murphy in multiple cell stacks electrically connected in series to achieve a desired output at a reasonable cell voltage as taught by MacKinnon.  
However, the combination fails to further teach that the apparatus comprises a deionization unit.  However, Harada also discusses the electrolytic production of hydrogen gas and teaches that the apparatus should further comprise a deionization unit comprising a pump and resin tank receiving heat from the electrolytic cell, thus considered to be a unit heater in that it heats the deionization unit, for ensuring that water supplied to the electrolytic cell remains pure and not excessively heated (Column 10, Lines 32-49).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify the apparatus of Murphy with the addition of a deionization unit comprising a pump and resin tank receiving heat from the cell, for ensuring that water supplied to the electrolytic cell remains pure and not excessively heated as taught by Harada.  
However, Murphy teaches that the hydrogen generator is utilized in a vehicle for the purpose of providing hydrogen to a catalytic convertor, and thus fails to teach a generator sized so as to be a 1MW generator incorporated into a 40-foot container.  
However, Mermelstein also discusses electrolytic hydrogen generation and teaches that a valuable use of this electrolytically generated hydrogen is in a system of energy storage and grid (Paragraphs 0007 and 0008).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize the apparatus of Murphy in an energy storage and grid stabilization apparatus in order to allow for the usage of the hydrogen in another valuable application as taught by Mermelstein.  Mermelstein further teaches that this system should be incorporated into a standard size shipping container, a 40 foot container, in order to allow for the system to be easily transported to any location where use is desired (Paragraph 0041).  Mermelstein further teaches that in the energy storage and grid stabilization application the system should be scaled up or down depending on the given need for a given location (Paragraph 0041).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to optimize the size of the system in order to optimize the hydrogen produced based on the need for energy storage and grid stabilization for a given location (MPEP 2144.05 II).  Thus rending obvious a system wherein two cell stacks are each sized to 1 MW for a 2MW total generator.  Mermelstein further teaches that the system for energy storage and gird stabilization should comprise an AC/DC convertor, a rectifier, in communication with the electrolytic cell in order to allow for the effective transfer of energy to and from the components for grid stabilization (Paragraph 0032).
However, the combination further fails to teach that the cell stacks are configured to operate at high pressure, such as 40 bar.  However, Aujollet teaches that it is desirable to operative electrolytic hydrogen generator under high pressure to eliminate additional compressing components (Paragraphs 0061 and 0264).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify the stack of the combination to operate under high pressures in order to eliminate additional compressing components for the hydrogen storage operations as taught by Aujollet.  Aujollet further teaches that high pressure cells are capable of operating to produce up to 400 Nm3/h depending on size and operating conditions (Paragraph 0276).

Response to Arguments
Applicant's arguments filed 30 March 2020 have been fully considered but they are not persuasive.  Applicant’s argue that the new claim limitations are not rendered obvious by the previously cited prior art; however, as discussed above, the Examiner has newly rejected the newly amended claims in over the combination of Murphy, MacKinnon, Mermelstein and Aujollet.  
It is further important to note that although Mermelstein and Aujollet address the limitations relating to scale, i.e. the size of the container, the MW of the stacks/generator and the production amount, prior art is not specifically required for rendering these limitations obvious as mere changes in scale and size are not patentably significant (MPEP 2144.04 IV A).  Furthermore, a production amount is a functional limitation that depends on a great deal of operating conditions and functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus is capable of performing the claimed limitations (MPEP 2114).  
Furthermore, it is important to note that claim limitations such as “single” impart little meaning to the claims when utilized in combination with open transitional language, as open claim language indicated that the apparatus can comprise additional features.  To specifically narrow the claims to only comprising this “single” feature, transitional language such as “consisting of” or “consisting essentially of” would be required.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.